United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2100
Issued: June 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 17, 2010 appellant filed a timely appeal from a May 4, 2010 merit decision of
the Office of Workers’ Compensation Programs which denied his claim for a recurrence.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
July 18, 2009 causally related to his employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the May 4, 2010 Office decision and on appeal, appellant
submitted new evidence. However, the Board is precluded from reviewing evidence which was not before the
Office at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence,
together with a written request for reconsideration to the Office, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606.

FACTUAL HISTORY
On August 13, 2007 appellant, then a 45-year-old postal clerk, filed an occupational
disease claim (Form CA-2) alleging that he sustained right lateral epicondylitis due to factors of
his federal employment.
On August 17, 2007 the Office accepted appellant’s claim for right lateral epicondylitis.3
On March 25, 2008 appellant accepted a limited-duty job offer as a postal clerk with the
following restrictions: no lifting or carrying more than 15 pounds for more than eight hours a
day, no pulling or pushing more than 15 pounds for more than four hours a day and no simple
grasping of letters for more than four hours a day.
On October 31, 2008 the employing establishment notified appellant of a reduction of
workload and appellant provided his signature in acknowledgement thereof.
On April 21, 2009 appellant elected to remain in his installation as a part-time clerk,
instead of being reassigned to another office as a full-time employee, effective July 18, 2009.
On August 6, 2009 the employing establishment offered appellant a limited-duty
assignment as a mail processing clerk restricted to standing, lifting, carrying, casing, simple
grasping and fine manipulation for two hours a day.
On August 6, 2009 appellant filed a notice of recurrence (Form CA-2a) commencing on
July 18, 2009. He stated that he was reassigned to a position that would require him to violate
his medical restrictions. Appellant stopped work on July 18, 2009.
On August 13, 2009 the Office requested additional factual and medical information from
appellant. It allotted appellant 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted medical reports dated July 9 and September 29, 2009 by
Dr. Robert J. Harrison, Board-certified in internal and occupational medicine, who released
appellant to modified work on both dates.
By decision dated October 29, 2009, the Office denied appellant’s claim for a recurrence
on the grounds that he did not submit sufficient evidence to establish causal relationship.
In a September 28, 2009 medical report, Dr. Harrison opined that appellant’s chronic low
elbow pain was aggravated by repetitive use at work. He placed appellant under permanent
restrictions to limit the amount of repetitive hand use and forceful grasping of the right upper
extremity. Dr. Harrison reported that appellant’s light-duty assignment changed and became
more demanding as the employing establishment was unable to meet his work restrictions.

3

On June 17, 2009 appellant filed a claim for compensation (Form CA-7) for 120 hours of leave without pay
from May 9 to June 5, 2009. On August 6, 2009 appellant filed a claim for compensation (Form CA-7) for 168
hours of leave without pay from July 18 to August 18, 2009. The Office denied both of these claims on
October 29, 2009.

2

On November 6, 2009 appellant requested an oral hearing. He submitted an October 15,
2009 medical report by Dr. Harrison who indicated that appellant was no longer able to perform
his work requirements and stopped work due to his employment-related condition.
An oral hearing was held on February 24, 2010. Appellant was represented by his union
representative. He testified that he was reassigned to the automation area and then stopped work
because he believed that his duties would not comply with his limited-duty restrictions.
Appellant testified that he had no conversations with the employing establishment regarding his
work requirements prior to stopping work.
By decision dated May 4, 2010, an Office hearing representative denied appellant’s claim
for a recurrence on the basis that the medical evidence submitted was insufficient to establish
that he sustained a recurrence of disability commencing on July 18, 2009, causally related to the
accepted employment injury.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.4 This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.5
When an employee who is disabled from the job he held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that he can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that he cannot perform such limited-duty work. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the limited-duty job requirements.6
ANALYSIS
On August 17, 2007 the Office accepted appellant’s claim for right lateral epicondylitis.
Appellant returned to work following the acceptance of the employment injury in a limited-duty
capacity. The issue on appeal is whether appellant has established a recurrence of total disability
commencing July 18, 2009 causally related to the accepted employment injury. Appellant

4

20 C.F.R. § 10.5(x). See T.S., Docket No. 09-1256 (issued April 15, 2010).

5

Id.

6

See A.M., Docket No. 09-1895 (issued April 23, 2010). See also Joseph D. Duncan, 54 ECAB 471, 472 (2003);
Terry R. Hedman, 38 ECAB 222, 227 (1986).

3

therefore has the burden of proof to show a change in the nature and extent of his injury-related
condition or a change in the nature and extent of his limited-duty job requirements.
Appellant was working in a light-duty position when he stopped working on July 18,
2009 for a reason unrelated to his accepted condition: his belief that the duties of his
reassignment would exceed his medical restrictions. On September 28, 2009 Dr. Harrison
reported that appellant’s chronic low elbow pain was aggravated by repetitive use at work and
placed appellant under permanent restrictions to limit the amount of repetitive hand use and
forceful grasping of the right upper extremity. He also reported that appellant’s light-duty
assignment changed as it became more demanding due to the employing establishment’s
inability to meet his work restrictions. In an October 15, 2009 medical report, Dr. Harrison
indicated that appellant was no longer able to perform his work requirements.
Although Dr. Harrison reported on September 28, 2009 that appellant’s light-duty
assignment had changed and indicated on October 15, 2009 that appellant was no longer able to
perform his work requirements, the evidence of record does not establish that the employing
establishment had taken any formal action to cause any change in the nature and extent of
appellant’s light-duty job requirements. When a claimant stops working at the employing
establishment for reasons unrelated to his employment-related physical condition, he has no
disability within the meaning of the Act.7 The Board finds that there is no evidence
substantiating that appellant was required to perform duties that exceeded his medical
restrictions.8 Appellant’s inability to continue in his employment was based on his
nonperformance of job duties. As noted, this is not a basis for finding a recurrence of disability.9
Dr. Harrison did not indicate a specific date of a recurrence of disability, nor did he note a
particular change in the nature of appellant’s physical condition arising from the employment
injury, which prevented him from performing his light-duty position.10 The record contains
other reports from Dr. Harrison but these reports do not specifically address a recurrence of total
disability commencing July 18, 2009.
The Board finds that the evidence submitted by appellant lacks adequate rationale to
show a change in the nature and extent of his accepted condition or a change in the nature and
extent of his limited-duty job requirements. Therefore, appellant did not meet his burden of
proof to establish disability as a result of a recurrence.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
7

Office regulations indicate that there is no recurrence of disability when withdrawal of light duty occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force. 20 C.F.R. § 10.5(x). Regarding the
Act, see 5 U.S.C. §§ 8101-8193.
8

See Richard A. Neidert, 57 ECAB 474 (2006).

9

See T.S., supra note 4. Cf. K.S., Docket No. 08-2105 (issued February 11, 2009) (where the Board found that
appellant’s position withdrawn as part of a national reassessment process was a basis of recurrence).
10

See Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship
are entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

CONCLUSION
The Board finds that appellant failed to establish that he sustained a recurrence of
disability commencing July 18, 2009 causally related to the employment injury.
ORDER
IT IS HEREBY ORDERED THAT the May 4, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

5

